Exhibit 10.2

AWARD FORMULA FOR 2015-2016

LEGGETT & PLATT, INCORPORATED

PROFITABLE GROWTH INCENTIVE PROGRAM

On March 24, 2015, the Compensation Committee (Committee) adopted the award
formula and performance targets under the Profitable Growth Incentive (PGI)
Program for the 2015-2016 Performance Period. Growth performance stock units
(GPSUs) are granted to certain key management employees under the PGI Program
including our named executive officers: David S. Haffner, Board Chair & CEO,
Karl G. Glassman, President & COO, Matthew C. Flanigan, Executive Vice
President & CFO, Perry E. Davis, Senior Vice President, President – Residential
Furnishings and Jack D. Crusa, Senior Vice President, President – Specialized
Products. Joseph D. Downes, Jr., Senior Vice President, President – Industrial
Materials will retire from his current position as of April 5, 2015 but continue
with the Company in a lesser position through December 31, 2015. As such,
Mr. Downes was not granted GPSUs. Mr. Crusa will assume the additional position
of President – Industrial Materials on April 5.

The GPSUs are granted pursuant to the Company’s Flexible Stock Plan, amended and
restated effective as of May 10, 2012, filed March 30, 2012 as Appendix A to our
Proxy Statement for the Annual Meeting of Shareholders. The Committee granted
the 2015-2016 GPSUs in accordance with the 2015 Form of Profitable Growth
Incentive Award Agreement and Terms and Conditions, which is filed as Exhibit
10.1 to the Company’s Form 8-K on March 26, 2015.

Each of the above executives, as well as other key management employees, were
granted a number of GPSUs determined by multiplying the executive’s current base
annual salary by an award multiple (approved by the Committee), and dividing
this amount by the average closing price of our common stock for the 10 business
days immediately following the date of our fourth quarter earnings press
release. The number of GPSU’s that will ultimately vest will depend upon the
Revenue Growth and EBITDA Margin of the Company (for Haffner, Glassman and
Flanigan), the Residential Furnishings segment minus Transportation (for Davis)
and the combined Specialized Products & Industrial Materials segments (for
Crusa) at the end of a 2-year Performance Period beginning January 1, 2015 and
ending December 31, 2016. The percentage of vested GPSUs will range from 0% to
250% of the number granted according to the below payout schedules. Payouts will
be interpolated for achievement levels falling between those set out in the
schedules below.

 

EBITDA
Margin   2015-2016 Award Payout Percentage-Corporate (Haffner, 
Glassman and Flanigan)   18.7%     0 %      250 %      250 %      250 %      250
%      250 %      250 %      250 %      250 %  17.7%     0 %      213 %      250
%      250 %      250 %      250 %      250 %      250 %      250 %  16.7%     0
%      175 %      213 %      250 %      250 %      250 %      250 %      250 % 
    250 %  15.7%     0 %      138 %      175 %      213 %      250 %      250 % 
    250 %      250 %      250 %  14.7%     0 %      100 %      138 %      175 % 
    213 %      250 %      250 %      250 %      250 %  13.7%     0 %      75 % 
    100 %      138 %      175 %      213 %      250 %      250 %      250 % 
12.7%     0 %      50 %      75 %      100 %      138 %      175 %      213 %   
  250 %      250 %  11.7%     0 %      25 %      50 %      75 %      100 %     
138 %      175 %      213 %      250 %  <11.7%     0 %      0 %      0 %      0
%      0 %      0 %      0 %      0 %      0 %      <3.5 %      3.5 %      4.5
%      5.5 %      6.5 %      7.5 %      8.5 %      9.5 %      10.5 %     
Revenue Growth   



--------------------------------------------------------------------------------

EBITDA
Margin   2015-2016 Award Payout Percentage-Residential Furnishings 
Segment minus Transportation (Davis)   19.3%     0 %      250 %      250 %     
250 %      250 %      250 %      250 %      250 %      250 %  18.3%     0 %     
213 %      250 %      250 %      250 %      250 %      250 %      250 %      250
%  17.3%     0 %      175 %      213 %      250 %      250 %      250 %      250
%      250 %      250 %  16.3%     0 %      138 %      175 %      213 %      250
%      250 %      250 %      250 %      250 %  15.3%     0 %      100 %      138
%      175 %      213 %      250 %      250 %      250 %      250 %  14.3%     0
%      75 %      100 %      138 %      175 %      213 %      250 %      250 %   
  250 %  13.3%     0 %      50 %      75 %      100 %      138 %      175 %     
213 %      250 %      250 %  12.3%     0 %      25 %      50 %      75 %     
100 %      138 %      175 %      213 %      250 %  <12.3%     0 %      0 %     
0 %      0 %      0 %      0 %      0 %      0 %      0 %      <3.5 %      3.5
%      4.5 %      5.5 %      6.5 %      7.5 %      8.5 %      9.5 %      10.5 % 
    Revenue Growth    EBITDA
Margin   2015-2016 Award Payout Percentage – Specialized & Industrial 
Segments (Crusa)   19.5%     0 %      250 %      250 %      250 %      250 %   
  250 %      250 %      250 %      250 %  18.5%     0 %      213 %      250 %   
  250 %      250 %      250 %      250 %      250 %      250 %  17.5%     0 %   
  175 %      213 %      250 %      250 %      250 %      250 %      250 %     
250 %  16.5%     0 %      138 %      175 %      213 %      250 %      250 %     
250 %      250 %      250 %  15.5%     0 %      100 %      138 %      175 %     
213 %      250 %      250 %      250 %      250 %  14.5%     0 %      75 %     
100 %      138 %      175 %      213 %      250 %      250 %      250 %  13.5%  
  0 %      50 %      75 %      100 %      138 %      175 %      213 %      250
%      250 %  12.5%     0 %      25 %      50 %      75 %      100 %      138 % 
    175 %      213 %      250 %  <12.5%     0 %      0 %      0 %      0 %     
0 %      0 %      0 %      0 %      0 %      <3.4 %      3.4 %      4.4 %     
5.4 %      6.4 %      7.4 %      8.4 %      9.4 %      10.4 %      Revenue
Growth   

“EBITDA Margin” for the Company or applicable profit centers equals the
cumulative Earnings before Interest, Taxes, Depreciation and Amortization
(EBITDA) over the 2-year Performance Period divided by the total Revenue over
the Performance Period.

“Revenue Growth” will be the compound annual growth rate (CAGR) of the total
revenue for the Company or the applicable profit centers in the second fiscal
year of the Performance Period compared to the Base Year Revenue. “Base Year
Revenue” is the total Revenue of the Company or applicable profit centers in the
fiscal year immediately preceding the Performance Period.

In determining the Revenue Growth for the Company or applicable profit centers
during the Performance Period, the percentage of Revenue Growth will be adjusted
by the difference (positive or negative) between the Forecast GDP Growth minus
the Actual GDP Growth, but such adjustment will be made only if the difference
is greater than ±1.0%. The “Forecast GDP Growth” is 3.5%, representing the
weighted average GDP growth forecast for 2015-2016 calculated from data
published in the International Monetary Fund’s January 2015 World Economic
Outlook Update for the United States (70% weighting), Euro Area (11%), China
(11%), Canada (6%) and Mexico (2%). “Actual GDP Growth” is the weighted average
GDP growth for 2015-2016 calculated from data published in the International
Monetary Fund’s January 2017 World Economic Outlook Update (or, in the event
such publication is unavailable, a reasonable substitute report) for the same
geographies and using the same weighting.

The calculations for Revenue Growth and EBITDA Margin will include results from
businesses acquired during the Performance Period. Revenue Growth and EBITDA
Margin will exclude results for any businesses divested during the Performance
Period, and the divested businesses’ revenue will also be deducted from Base
Year Revenue. EBITDA margin will exclude results from non-operating branches.
EBITDA results will be adjusted to eliminate gain, loss or expense, as
determined in accordance with standards established under Generally Accepted
Accounting Principles, (i) from non-cash impairments; (ii) related to loss
contingencies identified in Note T to the financial

 

2



--------------------------------------------------------------------------------

statements in the Company’s 2014 Form 10-K; (iii) that are (a) extraordinary,
(b) unusual in nature, or (c) infrequent in occurrence; (iv) related to the
disposal of a segment of a business, or (v) related to a change in accounting
principle.

Capitalized terms, not otherwise defined herein, have the meanings given to them
in the 2015 Form of Profitable Growth Incentive Award Agreement and Terms and
Conditions.

 

3